UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7888



STEVEN RAY WILKERSON,

                                              Plaintiff - Appellant,

          versus


CHAPLAIN BEITZEL, W.C.I.; M. MEALIE, Dietary
Manager, W.C.I.; JON P. GALLEY, Warden,
W.C.I.; MARY ANNE SAAR, D.O.C. Secretary;
ROBERT L. ERLICH, JR., Governor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
05-1270-JFM)


Submitted:   March 30, 2006                   Decided:   June 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Ray Wilkerson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steven Ray Wilkerson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   for    the   reasons    stated    by   the   district   court.     See

Wilkerson v. Beitzel, No. CA-05-1270-JFM (D. Md. Nov. 10, 2005).

We   dispense   with   oral     argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -